                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


AARON FLEMONS                                                    PETITIONER
ADC # 119749


VS.                     CASE NO. 5:17-CV-00224-BRW-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                     RESPONDENT


                                     JUDGMENT

       Based on the Order entered today, plaintiff’s petition is hereby DISMISSED with

prejudice.

       IT IS SO ORDERED this 14th day of February, 2019.




                                                    /s/ Billy Roy Wilson_______________
                                                    UNITED STATES DISTRICT JUDGE
